Title: From George Washington to Richard Henry Lee, 10 January 1777
From: Washington, George
To: Lee, Richard Henry



My dear Sir,
Morris Town Jany 10th 1777

Your last favour, by the purport of it (having no date) as also one or two others at different periods, have come safe to my hands; and went unacknowledged from the hurried, and distracted state of our Affairs, & from the knowledge I had, that every occurrance worth noticing came regularly to you in my Letters to Congress.
I thank you Sir for the mention of Colo. Heartly, and finding upon enquiry that he is worthy of a Regiment I have sent him Orders to raise one immediately—I shall also Inclose Woffendall Kendalls Letter to some Officer to the Southward that his merit & services may not go unnoticed.
My Letters to Congress containing every thing of a Public nature that I coud communicate in this, renders it unnecessary for me to add more than my Complimts to our friends—my thanks for your kind wishes & that I am with Affecte regard Dr Sir Yr Most Obedt Servt

Go: Washington

